Case 8:19-cv-03092-VMC-SPF Document 44 Filed 07/14/20 Page 1 of 8 PageID 240




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


   DESIREE ABELSON,

        Plaintiff,

   v.                                    Case No. 8:19-cv-3092-T-33SPF

   SARASOTA COUNTY, FLORIDA,

        Defendant.
   ______________________________/

                                   ORDER

        This matter is before the Court on consideration of

   Plaintiff     Desiree    Abelson’s      Renewed    Motion    seeking

   conditional certification of an FLSA collective action (Doc.

   # 41), filed on June 23, 2020. For the reasons given below,

   the Motion is granted.

   Background

        In its prior order denying Abelson’s initial motion for

   conditional certification, this Court previously set forth

   both the pertinent allegations in Abelson’s amended complaint

   and the case law controlling this Court’s decision as to

   whether to conditionally certify a collective action under

   the Fair Labor Standards Act (FLSA). See (Doc. # 40). In that

   Order, the Court determined that, while Abelson met her light

   burden to establish a reasonable basis that other employees


                                     1
Case 8:19-cv-03092-VMC-SPF Document 44 Filed 07/14/20 Page 2 of 8 PageID 241




   would desire to opt into this action, her motion was deficient

   because she had failed to demonstrate that the other employees

   were similarly situated with regard to their job duties and

   pay provisions. (Id. at 6-8).

        As Abelson notes, the Court denied her first motion

   because the affidavits she relied upon from other employees

   failed to state whether those other employees were also

   classified as non-exempt from overtime compensation while

   working for the County as a Caseworker II or Caseworker III,

   whether they were paid insufficient overtime compensation

   under the FLSA, and whether they were similarly situated with

   respect to their job duties. (Doc. # 40 at 8; Doc. # 41 at

   1). Abelson claims that her supplemental affidavits have now

   “cur[ed] these deficiencies” and, accordingly, she once again

   seeks conditional certification. (Doc. # 41 at 1).

        Defendant Sarasota County, Florida, has not filed a

   response in opposition to the Renewed Motion. Accordingly,

   the Court considers the Motion to be unopposed.

   Discussion

        In support of her Renewed Motion, Abelson has attached

   affidavits from two individuals: Carlos Burgos and Jennifer

   Cirieco. (Doc. ## 42, 43). Both Burgos and Cirieco were

   employed by the County for several years in the positions of


                                     2
Case 8:19-cv-03092-VMC-SPF Document 44 Filed 07/14/20 Page 3 of 8 PageID 242




   Caseworker II and Caseworker III. (Doc. # 42 at 1; Doc. # 43

   at 1).    They claim that their duties in these two positions

   were “nearly identical.” (Id.). Those duties were as follows:

          screening pretrial defendants, reviewing their
          criminal history, conducting minor investigations,
          verifying information, instructing defendants on
          pretrial   release,  preparing   criminal   history
          reports, processing forms and documents, providing
          verified information to the court at bond hearings,
          and communicating with team members and other court
          officials.

   (Id.). Both Burgos and Cirieco, like Abelson, state that while

   they worked as Caseworkers, they were classified as non-

   exempt from overtime compensation and worked overtime hours

   for which they were not properly compensated. (Doc. # 42 at

   1-2; Doc. # 43 at 1-2).

          On the basis of these affidavits, and in light of the

   County’s lack of opposition and the lenient standard utilized

   by courts at the conditional-certification stage, Abelson has

   met her burden of showing a reasonable basis for her claim

   that there are other employees who were similarly situated

   with regard to their pay provisions and their job duties. See

   Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1259

   (11th Cir. 2008); Hipp v. Liberty Nat’l Life Ins. Co., 252

   F.3d   1208,   1218   (11th   Cir.       2001).   Although   Abelson   has

   produced only two affidavits, the Court is mindful that the



                                        3
Case 8:19-cv-03092-VMC-SPF Document 44 Filed 07/14/20 Page 4 of 8 PageID 243




   class    of   employees   that   Abelson       seeks   to   conditionally

   certify is narrow:

         all former and current employees of Defendant who
         hold, or previously held, the positions of
         “Caseworker II” and “Caseworker III” in the three
         years prior to the filing of the complaint in this
         case.

   (Doc. # 37 at 7; Doc. # 34 at ¶ 44). What’s more, this Court

   has granted conditional certification in other cases that

   also involved fairly limited evidence of other similarly

   situated employees who desired to opt-in. See Ciani v. Talk

   of The Town Restaurants, Inc., No. 8:14-cv-2197-T-33AEP, 2015

   WL 226013, at *2 (M.D. Fla. Jan. 16, 2015) (holding that two

   plaintiffs met the “low threshold required for conditional

   certification” where they produced only their own affidavits

   and that of one additional employee); see also Morgan, 551

   F.3d at 1260-61 (explaining that a plaintiff’s burden of

   showing a “reasonable basis” for the claim that similarly

   situated      employees   seek   to     join     the   action   is   “not

   particularly stringent, fairly lenient, flexible, not heavy,

   and less stringent than that for joinder under Rule 20(a) or

   for     separate   trials   under       42(b)”    (internal     citations

   omitted)).      Similarly, to the extent there might be slight

   variations between the job duties of a person employed as a

   Caseworker II and another person employed as a Caseworker


                                       4
Case 8:19-cv-03092-VMC-SPF Document 44 Filed 07/14/20 Page 5 of 8 PageID 244




   III, “[v]ariations in specific job duties, job locations,

   working hours, or the availability of various defenses are

   examples of factual issues that are not considered at the

   notice stage.” Vondriska v. Premier Mortg. Funding, Inc., 564

   F. Supp. 2d 1330, 1335 (M.D. Fla. 2007). For these reasons,

   the Court will grant Abelson’s Renewed Motion for conditional

   certification.

           Abelson also seeks permission to send notice to the

   members of the collective action and requests that the County

   provide her with the information necessary to effect notice.

   (Doc. # 34 at 6-7). Specifically, she seeks the last known

   addresses of the putative class members and the birth dates

   and partial Social Security numbers for any class members

   whose    mailed   notice   is   returned.   (Id.).   She   also   seeks

   permission to send a “follow-up postcard” to any class members

   who have not responded within 30 days and requests that the

   Court order the County to post the notice at all of the

   County’s worksites, in the same areas where it is required to

   post FLSA notices. (Id. at 7).

           Court-authorized notice in a class action context helps

   to prevent “misleading communications” and ensures that the

   notice is “timely, accurate, and informative.” Hoffmann-La

   Roche, Inc. v. Sperling, 493 U.S. 165, 171 (1989). “[T]he


                                      5
Case 8:19-cv-03092-VMC-SPF Document 44 Filed 07/14/20 Page 6 of 8 PageID 245




   notice to the class should not appear to be weighted in favor

   of one side or the other.” Palma v. MetroPCS Wireless, Inc.,

   No. 8:13–cv–698-T-33MAP, 2014 WL 235478, at *1 (M.D. Fla.

   Jan. 22, 2014). “[I]n exercising the discretionary authority

   to    oversee   the     notice-giving     process,       courts   must   be

   scrupulous to respect judicial neutrality. To that end, trial

   courts must take care to avoid even the appearance of judicial

   endorsement of the merits of the action.” Hoffmann–La Roche,

   493 U.S. at 174.

         As an initial matter, the Court does not approve the

   sending of follow-up or reminder communications to potential

   opt-in plaintiffs. See Palma, 2014 WL 235478, at *3 (“[T]he

   Court determines that it is not necessary to send any class

   members   ‘reminder      post   cards.’   Sending    a    putative   class

   member notice of this action is informative; sending them a

   ‘reminder’ is redundant.”).

         Here, Abelson has not provided the Court with a proposed

   notice to be sent to putative members of the collective

   action, nor has she described how the notice would be sent,

   or how long employees would have to opt in.

         In these circumstances, the parties are directed to meet

   and confer with respect to the provisions of the notice, how

   the   County    might    facilitate     the   sending     of   notices   by


                                       6
Case 8:19-cv-03092-VMC-SPF Document 44 Filed 07/14/20 Page 7 of 8 PageID 246




   providing the requested information, and any other issues

   raised in this Order or contemplated by the parties with

   respect to notice to the potential members of the collective

   action. Plaintiff’s counsel is directed to file a motion for

   approval of the proposed notice and notice procedures within

   14 days of the date of this Order, noting any objections to

   the proposed notice which have not been resolved by the

   parties. The Court will toll the FLSA statute of limitations

   during this 14-day period to avoid prejudice to the rights of

   the putative collective action members.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   Plaintiff’s Renewed Motion for Conditional Certification

         (Doc. # 41), which is unopposed, is GRANTED.

   (2)   The parties are directed to meet and confer in accordance

         with this Order. After consulting with defense counsel,

         Plaintiff’s counsel shall file a motion for approval of

         the proposed notice and notice procedures within 14 days

         of the date of this Order, noting any objections to the

         proposed notice which have not been resolved by the

         parties.




                                     7
Case 8:19-cv-03092-VMC-SPF Document 44 Filed 07/14/20 Page 8 of 8 PageID 247




        DONE and ORDERED in Chambers in Tampa, Florida, this

   14th day of July, 2020.




                                     8
